UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1414


KIMBERLY K. BAGNAL,

                Plaintiff - Appellant,

          v.

FOREMOST INSURANCE GROUP,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:09-cv-01474-DCN)


Submitted:   November 22, 2011             Decided:    January 6, 2012


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


O. Grady Query, Charleston, South Carolina, for Appellant. J.R.
Murphy, Ashley B. Stratton, MURPHY & GRANTLAND, P.A., Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kimberly K. Bagnal appeals the district court’s order

granting         summary      judgment        to     Foremost           Insurance        Group

(“Foremost”)        on     her     declaratory           judgment        action     seeking

reformation of the motorcycle insurance policy that Donald Adams

maintained with Foremost.                Bagnal contends that the evidence

before     the     district      court   was       insufficient         to    justify     its

determination that Foremost complied with the requirements of

South    Carolina     law,      S.C.   Code       Ann.   §   38-77-160       (2002),      when

offering underinsured motorist (“UIM”) coverage to Adams.                                  We

affirm.

             We review de novo a district court’s grant of summary

judgment, “viewing the facts and the reasonable inferences drawn

therefrom in the light most favorable to the nonmoving party.”

Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008).                               Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                     Fed. R. Civ. P. 56(a).             If the

moving     party     sufficiently        supports         its   motion        for   summary

judgment, the nonmoving party must demonstrate “that there are

genuine    issues     of   material      fact.”          Emmett,    532      F.3d   at    297.

“Conclusory or speculative allegations do not suffice, nor does

a   mere   scintilla       of    evidence     in     support       of    [the   non-moving



                                              2
party’s] case.”      Thompson v. Potomac Elec. Power Co., 312 F.3d

645, 649 (4th Cir. 2002) (internal quotation marks omitted).

           Pursuant     to    S.C.    Code      Ann.     §   38-77-160,       insurance

carriers are required to offer UIM coverage up to the limits of

an insured’s liability coverage.                See generally Nationwide Mut.

Ins. Co. v. Powell, 292 F.3d 201, 203-04 (4th Cir. 2002).                             To

comply with this statutory obligation, the insurer must make a

“meaningful offer” of UIM coverage.                  See, e.g., Atkins v. Horace

Mann Ins. Co., 658 S.E.2d 106, 109 (S.C. Ct. App. 2008).                           If an

insurance company fails to do so, the policy may be reformed to

include   such    coverage     up     to       the    limits    of    the     liability

insurance carried by an insured.               See id.

           An    insurer     must    meet      the   following       requirements      to

make a “meaningful offer” of UIM coverage:

     (1)   the  insurer’s  notification  process must  be
     commercially reasonable, whether oral or in writing;
     (2) the insurer must specify the limits of optional
     coverage and not merely offer additional coverage in
     general terms; (3) the insurer must intelligibly
     advise the insured of the nature of the optional
     coverage; and (4) the insured must be told that
     optional coverages are available for an additional
     premium.

State Farm Mut. Auto. Ins. Co. v. Wannamaker, 354 S.E.2d 555,

556 (S.C. 1987).

           A review of the record indicates that the district

court   correctly   determined       that       Foremost     complied       with    these

requirements     when   offering      UIM       coverage       to    Adams.        First,

                                           3
Foremost      mailed       its   offer   of       UIM    coverage      to    Adams,     thus

employing     a     commercially       reasonable        process      of    notification.

See Atkins, 658 S.E.2d at 109.                 The form that Foremost mailed to

Adams offered him UIM coverage in all of the amounts that the

South Carolina Department of Insurance had authorized Foremost

to sell at the time, thus satisfying the second requirement of

Wannamaker.          See    Progressive    Cas.         Ins.    Co.   v.    Leachman,    608

S.E.2d 569, 573 (S.C. 2005).              Additionally, this form satisfied

the   third    and     fourth     requirements           of    Wannamaker     by    clearly

explaining the nature of the coverage being offered and listing

the additional premiums associated with each level of coverage.

Wannamaker, 354 S.E.2d at 556.

              We    find    no   merit    in      Bagnal’s       contention     that     the

district court was required to consider the documents before it

in isolation from each other when examining the propriety of

Foremost’s         offer    of   UIM   coverage.              Moreover,     there   is   no

evidence to support Bagnal’s speculation that Adams may not have

received a complete copy of the forms that Foremost sent to him,

or that Adams’ wife may have executed the forms in question

without the proper authority.

              Accordingly, we affirm the district court’s grant of

summary judgment in favor of Foremost.                         We dispense with oral

argument because the facts and legal conclusions are adequately



                                              4
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  5